Citation Nr: 0018695	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.	


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.

A decision by the Board of Veterans' Appeals (Board) in 
February 1980 denied the veteran's claim for service 
connection for a deviated nasal septum, on the basis that the 
evidence did not show a deviated nasal septum of traumatic 
origin and was, therefore, considered to be congenital.

This matter comes to the Board from a March 1998 RO rating 
decision that determined that there was no new and material 
evidence to reopen the veteran's claim for service connection 
for a deviated nasal septum.

FINDINGS OF FACT

1.  In February 1980, the Board denied the veteran's claim 
for service connection for a deviated nasal septum.

2.  Evidence received since the 1980 Board denial of service 
connection for a deviated nasal septum bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A deviated nasal septum is causally related to the 
lacerated injury of the veteran's nose in service. 


CONCLUSIONS OF LAW

1.  The February 1980 decision of the Board, denying the 
veteran's claim for service connection for a deviated nasal 
septum, was final.  38 C.F.R. § 19.104 (1980).

2.  Evidence submitted since the 1980 Board decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

3.  A deviated nasal septum is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for a Deviated Nasal Septum

A.  Factual Background

The veteran had active service from February 1964 to February 
1968.

The report of the entrance medical examination in February 
1964 makes no reference to a deviated nasal septum and it was 
noted that the veteran's nose was normal.  Service medical 
records make no mention of a deviated nasal septum.  The 
report of the discharge examination made no reference to a 
deviated nasal septum and the veteran's nose was normal.

Service medical records do show that, in February 1964, the 
veteran sustained a major laceration to the bridge of his 
nose by running and falling through a glass door at an 
airport. Service connection was established for a lacerated 
injury to the veteran's nose and for sinusitis.
 
The evidence of record at the time of the February 1980 Board 
decision consisted primarily of service medical records, VA 
records, prior testimony, and statements from the veteran.  
The report of a VA examination in July 1977 shows that the 
veteran complained of a partial nasal blockage due to an 
injury.  The examination report indicates by history that the 
veteran had a deviated nasal septum which was operated on in 
the military and this seemed to have corrected the problem.  
The relevant diagnosis was a lacerative injury to the nose.  
The veteran was hospitalized at a VA facility in October and 
November 1978 and he was, in part, diagnosed with a deviated 
nasal septum.

Evidence submitted since the February 1980 Board decision 
includes outpatient treatment records showing nasal 
obstruction symptoms related to a septal deviation; a report 
of VA examination; a medical report by the veteran's treating 
physician; and additional statements by the veteran.

B.  Legal Analysis

When the Board denies a claim, the decision is final unless 
new and material evidence is submitted.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100 (1999).

The question now presented is whether new and material 
evidence has been submitted since the Board's February 1980 
decision, denying service connection for a deviated nasal 
septum, to permit reopening of the claim.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

In considering whether the claim may be reopened, the Board 
must determine whether the evidence submitted to reopen the 
claim is both new and material.  Secondly, if, and only if, 
the Board determines that the evidence is both new and 
material, the claim is deemed to have been reopened and it 
must be evaluated on the basis of all of the evidence of 
record, both new and old.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the analysis involves two questions:  (1) 
is the newly presented evidence "new," that is, not 
previously submitted to agency decisionmakers, and not 
cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the Board's February 1980 decision, although there 
was evidence that the veteran sustained a laceration to his 
nose, there was a lack of competent medical evidence which 
specifically related the veteran's deviated nasal septum with 
the injury in service. Without such competent medical 
evidence that the deviated septum was due to the traumatic 
event inservice, the veteran's deviated nasal septum was 
considered to be congenital in nature.

The evidence added to the record since that decision includes 
a 1998 medical statement by the veteran's treating physician, 
who states that the veteran had a significant nasal injury in 
service in 1964; that prior to this injury, there was no 
record of the veteran's having nasal obstruction; that the 
type of septal deformity the veteran has is not of the 
variety which is congenital; and that the veteran's deviated 
nasal septum is a result undoubtedly of a sharp blow to the 
nose which has dislocated and buckled the veteran's septum.  
This evidence must be considered to fairly evaluate the 
merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
February 1980 Board decision, the application to reopen the 
claim for service connection for a deviated nasal septum is 
granted.


II.  Entitlement to Secondary Service Connection for a 
Deviated Nasal Septum

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded and no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Elkins v. West, 12 Vet. 
App. 209 (1999).
 
Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection is in effect for a lacerated injury to the 
nose, and for sinusitis.  The veteran has continued to 
complain of breathing difficulties and bloody nasal 
discharge.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (1999).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to demonstrate that the veteran's 
deviated nasal septum clearly and unmistakably pre-existed 
service based on all relevant evidence of record.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).

In this case, service medical records at the time of the 
veteran's entrance examination in February 1964 do not 
reflect any deviated nasal septum.  Service medical records 
do show that the veteran ran into a glass door at an airport 
in February 1964, injuring his nose, and that the wound over 
the bridge of the veteran's nose was sutured.  The 1998 
medical statement by the veteran's treating physician states 
that the type of septal deformity the veteran has is not of 
the variety which is congenital, and is the result 
undoubtedly of a sharp blow to the nose.  Statements by the 
veteran in the claims folder are to the effect that he never 
regained full breathing capacity through his nose following 
the injury in service. The Board finds these statements to be 
credible, in light of all evidence in the record including 
the absence of any medical treatment before service and 
normal findings on the enlistment examination.  There is no 
discernible evidence in support of a conclusion that the 
veteran's deviated nasal septum pre-existed military service 
or that it was congenital. Accordingly, the Board finds that 
the evidence of record does not clearly and unmistakably show 
that the veteran's deviated nasal septum existed prior to 
entry into service.  38 C.F.R. § 3.304(b)(2); Doran v. Brown, 
6 Vet. App. 283, 286 (1994); see also Gahman v. West, 13 Vet. 
App. 148 (1999).  Thus, the presumption of soundness is not 
rebutted, and the Board presumes the veteran to have been in 
sound condition at the time of entry in February 1964.  
Parker v. Derwinski, 1 Vet. App. 522 (1991).

Post-service medical records first show evidence of septal 
deviation to the right with scar formation in 1977.  
Outpatient treatment records in 1991 reflect that the 
veteran's nasal obstruction symptoms are related to his 
septal deviation.  At a VA examination in 1997, the veteran 
reported that his deviated nasal septum made breathing 
difficult at times and prevented normal sinus drainage.  He 
also reported that his deviated nasal septum resulted in 
frequent sinusitis, headaches, dizziness, sore throat, and 
bloody nasal discharge.

The 1998 medical statement by the veteran's treating 
physician states that the veteran had a significant nasal 
injury in service in 1964, and that prior to this injury, 
there was no record of the veteran's having nasal obstruction 
problems.  The veteran's treating physician also states that 
the veteran's deviated nasal septum resulted from a sharp 
blow to the nose, which has dislocated and buckled the 
veteran's septum.

There is competent medical evidence of record, showing that 
the veteran has a deviated nasal septum which has been 
associated, implicitly rather than explicitly, with the 
laceration wound of the veteran's nose in service.  Given the 
location of the original injury, the evidence of scar 
formation, and post-service nasal obstruction symptoms, the 
Board finds the evidence as to causation at least in 
equipoise, permitting a grant of service connection.

In light of all evidence of record, the Board finds that the 
veteran's deviated nasal septum was related to the lacerated 
injury to the nose in service.  Under the circumstances, the 
veteran prevails as to his claim for service connection for 
deviated nasal septum with application of the benefit of the 
doubt in his favor.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a deviated nasal septum is granted.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

